COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


GIANT FOOD, INC. #142 AND
 AHOLD USA HOLDINGS, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 1085-06-4                                          PER CURIAM
                                                                  SEPTEMBER 5, 2006
ONDRIA GRIFFIN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Terry D. Adams; Jordan Coyne & Savits, LLP, on briefs), for
                 appellants.

                 (Christopher Paul Schewe, on brief), for appellee.


       Giant Food, Inc. #142 and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that Ondria Griffin (claimant)

sustained her burden of proving ongoing disability and awarding her temporary total disability

benefits based upon what employer claims are an incomplete medical diagnosis and inaccurate

medical history.1 We have reviewed the record and the commission’s opinion and find that this



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Employer presents one question on appeal: “Whether the Full Commission erred as a
matter of law in finding that the claimant had sustained her burden of ongoing disability based on
a medical diagnosis of incomplete and inaccurate medical history and awarding benefits against
[employer] . . . .” However, in the “Principles of Law, Argument and Authorities” section of its
brief, employer also argues that the commission erred in finding that claimant proved she
sustained a compensable injury by accident on December 31, 2003, and in deferring to the
deputy commissioner’s credibility determination with respect to whether claimant proved a
compensable injury by accident. To the extent that employer argues those issues or any other
issues not raised in its question presented, we will not address them on appeal. See Rule
5A:20(c)-(e); Hillcrest Manor Nursing Home v. Underwood, 35 Va. App. 31, 39 n.4, 542 S.E.2d
785, 789 n.4 (2001) (finding “an issue [was] not expressly stated among the ‘questions
presented,’ . . . we, therefore, decline to consider [it] on appeal”).
appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Griffin v. Giant Food, Inc. #142, VWC File No. 217-42-15 (Mar. 27, 2006).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                            -2-